OPINION — AG — ** DEATH — UNATTENDED — CERTIFICATION ** A HUMAN DEATH ATTENDED BY A PHYSICIAN HOLDING ONLY A CERTIFICATE OF LIMITED INSTITUTIONAL PRACTICE, ISSUED UNDER THE AUTHORITY OF 59 O.S. 489.1 [59-489.1], IS A DEATH " UNATTENDED BY A LICENSED MEDICAL OR OSTEOPATHIC PHYSICIAN " WITHIN THE MEANING OF 63 O.S. 938 [63-938](D), AND ALL SUCH DEATHS THEREFORE MUST BE INVESTIGATED BY THE CHIEF MEDICAL EXAMINERS. (PUBLIC HEALTH, PROFESSIONS AND OCCUPATIONS, FATAL OR POTENTIALLY FATAL ILLNESS, AUTOPSY, DOCTORS, LICENSE) CITE: 63 O.S. 938 [63-938](D) (FLOYD W. TAYLOR)